      Case 4:20-mj-02185 Document 4 Filed on 11/05/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                            November 05, 2020
                              SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
VS.                                                 §   4:20mj2185
                                                    §
Isma’il Hamad Thiab                                 §



                                        ORDER
       In accordance with Federal Rule of Criminal Procedure 5(f), as amended by the Due

Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), the Government is

hereby notified of and ordered to comply with (1) the prosecutor’s disclosure obligations under

Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and (2) the possible consequences of

violating this Order, which may include sanctions such as the delay of trial or other proceedings,

the exclusion of evidence, the giving of adverse jury instructions, the grant of new trial, the

dismissal of an action, or a finding of contempt.

       It is so ORDERED.

       Signed on November 5, 2020, at Houston, Texas.


                                                    ___________________________________
                                                             Dena Hanovice Palermo
                                                           United States Magistrate Judge




1/1
